Citation Nr: 0710577	
Decision Date: 04/11/07    Archive Date: 04/25/07

DOCKET NO.  05-22 733	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Manila, the 
Republic of the Philippines


THE ISSUES

1.	Entitlement to service connection for the cause of the 
veteran's death.

2.	Entitlement to nonservice connected death pension.


ATTORNEY FOR THE BOARD

Barbara C. Morton, Associate Counsel 






INTRODUCTION

The veteran served as a member of the New Philippine Scouts 
from May 1946 to April 1947.  

This matter is before the Board of Veterans' Appeals (Board) 
from an April 2004 decision by the Department of Veterans 
Affairs (VA) Regional Office (RO) in Manila, the Republic of 
the Philippines, which denied service connection for cause of 
the veteran's death.  The RO issued a notice of the decision 
in May 2004, and the appellant timely filed a Notice of 
Disagreement (NOD) in March and April 2005.  Subsequently, in 
June 2005 the RO provided a Statement of the Case (SOC), 
which confirmed the denial of service connection for cause of 
death and further determined that the appellant had no legal 
entitlement to nonservice connected death pension.  
Thereafter, in July 2005, the appellant timely filed a 
substantive appeal as to these two issues.

The appellant requested a Central Office hearing on this 
matter but later withdrew that request in writing in May 2006 
and failed to appear at the required time.  See 38 C.F.R. § 
20.704(d), (e).     


FINDINGS OF FACT

1.	VA has made all reasonable efforts to assist the appellant 
in the development of her claims and has notified her of 
the information and evidence necessary to substantiate the 
claims addressed in this decision.

2.	The veteran died in November 1992; it was recorded in the 
death certificate that the immediate cause of death was 
cardiopulmonary arrest due to or the result of metastatic 
lung cancer.  


3.	The veteran's cardiovascular disease and lung cancer were 
not diagnosed until decades post-service and there is no 
competent evidence that links either disease to his period 
of active duty.

4.	Service connection was not in effect for any disease or 
disability during the veteran's lifetime.

5.	The veteran did not have qualifying active service for 
death pension purposes.


CONCLUSIONS OF LAW

1.	A service-connected disability neither caused nor 
contributed substantially or materially to the cause of 
the veteran's death, to include on a presumptive basis.  
38 U.S.C.A. §§ 1110, 1112, 1113, 1137, 1310, 5103, 5103A, 
5107 (West 2002 & Supp. 2005); 38 C.F.R. §§ 3.303, 3.307, 
3.309, 3.312 (2006).

2.	The requirements for establishing nonservice-connected 
death pension benefits have not been met as a matter of 
law.  38 U.S.C.A. § 107, 1541, 1521 (West 2002 & Supp. 
2005); 38 C.F.R. § 3.40 (2006).   


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I. Veterans Claims Assistance Act of 2000 (VCAA)

The enactment of the VCAA, codified at 38 U.S.C.A. §§ 5102, 
5103, 5103A, 5107 (West 2002), significantly changed the law 
prior to the pendency of these claims.  VA has issued final 
regulations to implement these statutory changes.  See 38 
C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) (2005).  The VCAA 
provisions include an enhanced duty to notify a claimant as 
to the information and evidence necessary to substantiate a 
claim for VA benefits, and they redefine the obligations of 
VA with respect to the duty to assist the appellant with a 
claim.  In the instant case, the Board finds that VA 
fulfilled its duties to the appellant under the VCAA.

a. Duty to Notify
VA has a duty to notify the appellant of any information and 
evidence needed to substantiate and complete a claim.  38 
U.S.C.A. §§ 5102, 5103.  The Board concludes that the January 
2004 and March 2004 letters sent to the appellant by the RO 
adequately apprised her of the information and evidence 
needed to substantiate the cause of death claim.  The RO thus 
complied with VCAA's notification requirements.

In order to meet the requirements of 38 U.S.C. § 5103(a) and 
38 C.F.R. § 3.159(b), VCAA notice must: (1) inform the 
claimant about the information and evidence necessary to 
substantiate the claim; (2) inform the claimant about the 
information and evidence that VA will seek to provide; (3) 
inform the claimant about the information and evidence the 
claimant is expected to provide; and (4) request that the 
claimant provide any evidence in her possession that pertains 
to the claim(s).  Beverly v. Nicholson, 19 Vet. App. 394, 403 
(2005) (outlining VCAA notice requirements).  

Additionally, during the pendency of this appeal, on March 3, 
2006, the Court of Appeals for Veterans' Claims (Court) 
issued a decision in Dingess v. Nicholson, 19 Vet. App. 473, 
484, 486 (2006), which held that the VCAA notice requirements 
of 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b) apply to 
all five elements of a service connection claim.  Those five 
elements include:  (1) veteran status; (2) existence of a 
disability; (3) a connection between the veteran's service 
and the disability; (4) degree of disability; and (5) 
effective date of the disability.  The Court held that upon 
receipt of an application for a service-connection claim, 
38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b) require VA to 
review the information and the evidence presented with the 
claim and to provide the claimant with notice of what 
information and evidence not previously provided, if any, 
will assist in substantiating or is necessary to substantiate 
the elements of the claim as reasonably contemplated by the 
application.  Id., at 486.  Additionally, this notice must 
include notice that a disability rating and an effective date 
for the award of benefits will be assigned if service 
connection is awarded.  Id.  

The January 2004 and March 2004 letters from the RO satisfy 
these mandates.  The January 2004 correspondence informed the 
appellant about the type of evidence needed to support her 
cause of death claim, namely, medical evidence that 
demonstrates a reasonable probability that the disease that 
contributed to the veteran's death was caused by injury or 
disease that began during service.  This correspondence 
clearly disclosed VA's duty to obtain certain evidence for 
the appellant, such as medical records, employment records 
and records held by any Federal agency, provided the 
appellant gave consent and supplied enough information to 
enable their attainment.  It made clear that although VA 
could assist the appellant in obtaining these records, she 
carried the ultimate burden of ensuring that VA received all 
such records.  The March 2004 correspondence also 
specifically asked the appellant to provide VA with any other 
supporting evidence or information in her possession.  Based 
on the foregoing, the Board finds that the appellant was 
effectively informed to submit all relevant evidence in her 
possession, and that she received notice of the evidence 
needed to substantiate her claim, the avenues by which she 
might obtain such evidence, and the allocation of 
responsibilities between herself and VA in obtaining such 
evidence.  See Beverly, 19 Vet. App. at 403; see also 
Mayfield v. Nicholson, 19 Vet. App. 103, 109-12 (2005), rev'd 
on other grounds, 444 F.3d 1328 (Fed. Cir. 2006).

With respect to the Dingess requirements, the appellant was 
provided with notice of what type of information and evidence 
was needed to substantiate the service connection for cause 
of death claim, but she was not provided with notice of the 
type of evidence necessary to establish a rating or effective 
date for the rating.  As the issue on appeal is service 
connection for the cause of the veteran's death, there is no 
issue relating to a rating.  With respect to the inadequate 
notice provided to the veteran on the other element, the 
Board finds no prejudice to her in proceeding with the 
issuance of this decision.  See Bernard v. Brown, 4 Vet. App. 
384, 394 (1993) (where the Board addresses a question that 
has not been addressed by the agency of original 
jurisdiction, the Board must consider whether the veteran has 
been prejudiced thereby).  This is because the Board's 
determination that a preponderance of the evidence weighs 
against her cause of death claim renders moot any question 
about an effective date.         

The Board also recognizes that, according to Pelegrini v. 
Principi, 18 Vet. App. 112, 119-20 (2004), proper VCAA notice 
must "precede an initial unfavorable [agency of original 
jurisdiction (AOJ)] decision on a service-connection claim."  
VA provided such notice to the appellant prior to the April 
2004 RO decision that is the subject of this appeal in its 
January 2004 and March 2004 letters.  It therefore provided 
proper VCAA notice at the required time.

b. Duty to Assist
VA also has a duty to assist the appellant in obtaining 
evidence necessary to substantiate the claim.  38 U.S.C.A. § 
5103A(a) ("The Secretary shall make reasonable efforts to 
assist a claimant in obtaining evidence necessary to 
substantiate the . . . claim").  This duty includes 
assisting the appellant in obtaining records and providing 
medical examinations or obtaining medical opinions when such 
are necessary to make a decision on the claim.  38 U.S.C.A. § 
5103A(b), (c), (d) (setting forth Secretary's various duties 
to claimant).  

The RO informed the appellant of its duty to assist in 
obtaining records and supportive evidence, but it did not 
solicit a medical opinion for the purposes of deciding her 
cause of death claim, apparently because the RO did not deem 
such an opinion or examination to be "necessary" to render 
its decision on this claim.  See 38 U.S.C.A. § 5103A(d)(1); 
accord 38 C.F.R. 3.159(c)(4).  38 U.S.C.A. § 5103A(d)(2) and 
38 C.F.R. § 3.159(c)(4) require the Secretary to treat an 
examination or opinion as being necessary to make a decision 
on a claim if the evidence of record before the Secretary, 
taking into consideration all information and law or medical 
evidence, when there is "(1) competent evidence of a current 
disability or persistent or recurrent symptoms of a 
disability, and (2) evidence establishing that an event, 
injury, or disease occurred in service or establishing 
certain diseases manifesting during an applicable presumptive 
period for which the claimant qualifies, and (3) an 
indication that the disability or persistent or recurrent 
symptoms of a disability may be associated with the veteran's 
service or with another service-connected disability, but (4) 
insufficient competent medical evidence on file for the 
Secretary to make a decision on the claim."  McLendon v. 
Nicholson, 20 Vet. App. 79, 81 (2006); 38 U.S.C.A. § 
5103A(d)(2); 38 C.F.R. § 3.159(c)(4); see Disabled Am. 
Veterans v. Sec'y of Veterans Affairs, 419 F.3d 1317, 1318 
(Fed. Cir. 2005) (discussing provisions of 38 U.S.C.A. § 
5103A(d)); Paralyzed Veterans of Am. v. Sec'y of Veterans 
Affairs, 345 F.3d 1334, 1354-56 (2003) (discussing provisions 
of 38 C.F.R. § 3.159(c)(4) and upholding this section of the 
regulation as consistent with 38 U.S.C.A. § 5103A(d)).  An 
affirmative answer to these 4 elements results in a necessary 
medical examination or opinion; a negative response to any 
one element means that the Secretary need not provide such an 
examination or solicit such an opinion.  See McLendon, supra; 
38 U.S.C.A. § 5103A(d)(2); 38 C.F.R. § 3.159(c)(4).    

With respect to the first element of the McLendon test, the 
Board determines that the medical evidence of record clearly 
establishes that the veteran had certain pulmonary or lung 
maladies, which caused his death.  McLendon, 20 Vet. App. at 
81-82.  With respect to the second prong, however, the Board 
finds that the evidence does not establish that the veteran 
experienced an in-service event, injury or disease or had a 
disease that became manifest within the applicable 
presumptive periods for such disease.  McLendon, 20 Vet. App. 
at 82-83.  As explicated below, the record is devoid of SMRs 
indicating treatment for any such disability and the 
competent medical reports of record, while demonstrating the 
existence of certain disorders, such as enteritis, a 
pulmonary disorder and lung cancer, after service, do not 
establish that the veteran contracted such diseases within 
relevant presumptive periods.  Moreover, the record reveals 
no competent medical opinion that the veteran's death-causing 
disabilities "may have been" associated with the veteran's 
active service, within the meaning of the third element.  See 
McLendon, 20 Vet. App. at 83.  Further, the medical evidence 
of record provides a sufficient basis upon which the Board 
may decide the instant appeal.  Under such circumstances, 
there is no duty to obtain a medical opinion with respect to 
the claims before the Board.  38 U.S.C.A. § 5103A(d); 
38 C.F.R. § 3.159(c)(4); see Wells v. Principi, 326 F. 3d. 
1381, 1384 (Fed. Cir. 2003) (VA has no obligation to provide 
medical opinion pursuant to section 5103A(d) absent competent 
evidence that claimant's disability or symptoms are 
associated with service); see also Duenas v. Principi, 18 
Vet. App. 512, 516 (2005); Charles v. Principi, 16 Vet. App. 
370, 374-75 (2002).    

Based on the foregoing, the Board finds that the VA fulfilled 
its VCAA duties to notify and to assist the appellant with 
respect to her service connection for cause of death claim, 
and thus, no additional assistance or notification was 
required.  The appellant has suffered no prejudice that would 
warrant a remand, and her procedural rights have not been 
abridged.  See Bernard, 4 Vet. App. at 392-94.

Turning next to the appellant's application for entitlement 
to nonservice connected death pension,  while there is some 
dispute as to the dates of service, with the appellant 
alleging that her late husband had guerrilla service from 
July 1944 to February 1946, in addition to recognized service 
with the New Philippine Scouts from May 1946 to April 1947, 
even assuming such additional service, the Board must still 
deny the claim for death pension as a matter of law because a 
veteran who had guerrilla service before July, 1, 1946, will 
not be recognized as having had "active service" for VA 
pension purposes. 38 U.S.C.A. § 107(a).  The statutory and 
regulatory provisions pertaining to VA's duty to notify and 
to assist do not apply to a claim if resolution of that claim 
is based on statutory interpretation, rather than 
consideration of the factual evidence.  See Dela Cruz v. 
Principi, 15 Vet. App. 143, 149 (2001).  That is, the VCAA 
have no effect on an appeal where the law, and not the 
underlying facts or development of the facts are dispositive 
in a matter.  Manning v. Principi, 16 Vet. App. 534, 542-543 
(2002).

In the instant case, resolution of this issue depends upon an 
interpretation of the laws and regulations pertaining to 
qualifying service for the purposes of eligibility for 
nonservice-connected death pension.  Since there is no 
reasonable possibility that VCAA notice would aid in 
substantiating this claim, any deficiencies of such notice or 
assistance are moot.  See 38 U.S.C.A. § 5103A; Wensch v. 
Principi, 15 Vet. App. 362, 368 (2001) (compliance with the 
VCAA is not required if no reasonable possibility exists that 
any notice or assistance would aid the appellant in 
substantiating the claim).


II. Service Connection for Cause of Death

a. Law & Regulations
38 C.F.R. § 3.312 sets forth the provisions governing 
benefits relating to the veteran's cause of death.  38 C.F.R. 
§ 3.312.  Specifically, it states that "[t]he death of a 
veteran will be considered as having been due to a service-
connected disability when the evidence establishes that such 
disability was either the principal or a contributory cause 
of death."  38 C.F.R. § 3.312(a); accord Timberlake v. 
Gober, 14 Vet. App. 122, 127 (2000).  A service-connected 
disability "will be considered as the principal (primary) 
cause of death when such disability, singly or jointly with 
some other condition, was the immediate or underlying cause 
of death or was etiologically related thereto."  38 C.F.R. 
§ 3.312(b); accord Timberlake, supra.  In contrast, a 
contributory cause of death is a service-connected disability 
that is shown to have "contributed substantially or 
materially [to death]; that is combined to cause death; that 
is aided or lent assistance to the production of death."  
38 C.F.R. § 3.312(c)(1); accord Timberlake, supra.  Thus, 
"[i]t is not sufficient to show that it causally shared in 
producing death, but rather it must be shown that there was a 
causal connection," and a contributory cause of death is not 
related to the principal cause.  38 C.F.R. § 3.312(c)(1).  
Determining the veteran's cause of death requires the 
"exercise of sound judgment, without recourse to 
speculation, after a careful analysis has been made of all 
the facts and circumstances surrounding the death of the 
veteran, including, particularly, autopsy reports."  
38 C.F.R. § 3.312(a).      

The fact that a veteran did not establish any direct service-
connection disability during his lifetime does not 
necessarily preclude a service connection award for cause of 
death.  Some diseases that become manifest after service 
"will be considered to have been incurred in or aggravated 
by service . . . even though there is no evidence of such 
disease during the period of service," as long as these 
diseases become manifest to a compensable degree within the 
applicable regulatory time periods.  38 C.F.R. §§ 3.307(a); 
see 38 C.F.R. § 3.309.  With respect to chronic diseases, 
such diseases "must have become manifest to a degree of 10 
percent or more within 1 year . . . from the date of 
separation from service. . . ."  38 C.F.R. § 3.307(a)(3).  
Only those diseases enumerated in 38 C.F.R. § 3.309(a) 
qualify as "chronic" for the purposes of the regulation, 
which includes cardiovascul;ar disease and malignant tumors.  
38 C.F.R. §§3.307(a), 3.309(a).  Additionally, the veteran 
must have served 90 days or more during a war period or after 
December 31, 1946.  38 C.F.R. §3.307(a)(1).

38 U.S.C.A. § 5107 (West 2002) sets forth the standard of 
proof applied in decisions on claims relating to veterans' 
benefits.  An appellant will receive the benefit of the doubt 
when an approximate balance of positive and negative evidence 
exists.  38 U.S.C.A. § 5107; 38 C.F.R. § 3.102.  Thus, when 
an appellant seeks benefits and the evidence is in relative 
equipoise, the appellant prevails.  Wells v. Principi, 18 
Vet. App. 33, 36 (2004); Gilbert v. Derwinski, 1 Vet. App. 
49, 54 (1990).  A claim will be denied only if a 
preponderance of the evidence is against the claim.  See 
Alemany v. Brown, 9 Vet. App. 518, 519-20 (1996).  


b. Factual Background
A Marriage Contract indicates that the appellant and the 
veteran were legally married in August 1956. 

The veteran's Death Certificate indicates that he died in 
November 1992.  The cause of death is listed as 
cardiopulmonary arrest due to metastatic lung cancer.  

In October 2003, the veteran's private physician, Dr. D.L.H. 
conveyed that in November 1992 the veteran had undergone 
treatment for a cough, loss of body weight and appetite as 
well as chest pains.  Dr. D.L.H. noted his impression that 
the veteran had a pulmonary malady as well as malignancy of 
the lung, probably metastatic carcinoma.                                                                     

A March 2004 VA Formal Finding on the Unavailability of 
Service Records indicates that the veteran's service records 
could not be located, having been destroyed in a fire at the 
National Personnel Records Center (NPRC).  This Formal 
Finding also conveyed that VA had followed all proper 
procedures to obtain said records, had exhausted those 
efforts and that any additional attempts to locate the 
documents would be futile.  Based on this, VA determined that 
the veteran's service records were not available.  

A May 2004 Certification from the veteran's private 
physician, Dr. A.F.R. indicates that the veteran had 
enteritis and was treated for this disability in July 1992.  

In her March 2005 NOD, the appellant claimed that the veteran 
might have acquired his death-causing disease during service.  

In her July 2005 substantive appeal, the appellant claimed 
that the veteran's death should be service connected under 
the presumptive provisions of 38 C.F.R. §§ 3.307 and 3.309 as 
well as aggravation governed by 38 C.F.R. § 3.312.  She also 
stated that the veteran's service qualified him for 
compensation, dependency and indemnity compensation, burial 
allowance and death pension.  

It was reported in a medical certificate dated in May 2006 
that the veteran had a diagnosis of anemia and that long 
distance travel was discouraged because he was weak and "not 
fit to travel".  It was also noted that the veteran was 
given multivitamins plus iron.

c. Discussion
As noted above in the VA's March 2004 Formal Finding, 
relevant SMRs that could illuminate whether the veteran 
incurred his death-causing disabilities during service are 
not available.  In such a case, the Board comments that while 
it has a "heightened" duty "to explain its findings and 
conclusions and to consider carefully the benefit-of-the-
doubt rule," see Cromer v. Nicholson, 19 Vet. App. 215, 217-
18 (2005), quoting O'Hare v. Derwinski, 1 Vet. App. 365, 367 
(1991); accord Russo v. Brown, 9 Vet. App. 46, 51 (1996) 
(explaining that precedent does "not establish a heightened 
'benefit of the doubt,' only a heightened duty of the Board 
to consider applicability of the benefit of the doubt rule, 
to assist the claimant in developing the claim, and to 
explain its decision when the veteran's medical records have 
been destroyed"), it need not engage in any "burden-
shifting" analysis with respect to the claim.  Cromer v. 
Nicholson, 455 F.3d 1346, 1345-46 (Fed. Cir. 2006) (holding 
no adverse presumption attaches to service connection claim 
against the government when veteran's SMRs are destroyed in a 
fire).  Accordingly, the Board will carefully consider all 
other evidence of record to render its decision. 

The preponderance of the evidence weighs against the 
appellant's service connection for cause of the veteran's 
death claim.  The Board first notes the significant lapse in 
time between the veteran's discharge from service in April 
1947 and the first diagnosis of cancer of record in 1992.  
The Board may, and will, consider in its assessment of a 
service connection claim the passage of a lengthy period of 
time wherein the veteran has not been diagnosed with the 
malady at issue.  See Maxson v. West, 12 Vet. App. 453, 459 
(1999), aff'd sub nom. Maxson v. Gober, 230 F.3d 1330, 1333 
(Fed. Cir. 2000); see also Forshey v. Principi, 284 F.3d 
1335, 1358 (Feb. Cir. 2002) (en banc).  In the instant case, 
the veteran's first documented cardiopulmonary and lung 
cancer diagnoses occurred more than 40 years after his 
discharge.  The absence of relevant evidence in support of a 
diagnosis for such duration thus weighs against the 
appellant's claim of service connection for cause of the 
veteran's death.  Maxson, supra.  Moreover, this years-long 
time period falls substantially outside the one-year 
presumptive period for such a disease, as contemplated by 38 
C.F.R. §. 3.309(a).  See 38 C.F.R. §§ 3.307(a)(3) (providing 
that "The [chronic] disease must have become manifest to a 
degree of 10 percent of more within 1 year . . . from the 
date of separation from service . . . ."), 3.309(a) (listing 
"Tumors, malignant" as disease subject to presumptive 
service connection).  

Service connection was not in effect for any disease or 
disability during the veteran's lifetime.  In addition to the 
absence of any medical evidence of cardiovascular disease or 
lung cancer during service or for decades thereafter, there 
is no competent evidence linking either of the death-causing 
diseases to his period of active service.  

For the reasons stated above, the Board finds that service 
connection for cause of the veteran's death is not warranted.  
As the preponderance of the evidence is against the cause of 
death claim, the benefit of the doubt doctrine does not 
apply.  Ortiz v. Principi, 274 F.3d 1361, 1364, 1365 (Fed. 
Cir. 2001) (holding that "the benefit of the doubt rule is 
inapplicable when the preponderance of the evidence is found 
to be against the claimant"); Gilbert, 1 Vet. App. at 56.  





III. Nonservice-Connected Death Pension 

a. Law & Regulations
Pursuant to 38 U.S.C.A. § 1541(a), VA "shall pay to the 
surviving spouse of each veteran of a period of war who met 
the service requirements prescribed in section 1521(j) of 
this title, or who at the time of death was receiving (or 
entitled to receive) compensation or retirement pay for a 
service-connected disability, pension at the rate prescribed 
by this section . . . ."  38 U.S.C.A. § 1541(a).  Under 38 
U.S.C.A. § 1521(j), and relevant to the instant case, "[a] 
veteran meets the service requirements of this section if 
such veteran served in the active military, naval or air 
service" for a period of at least 90 days.  38 U.S.C.A. § 
1521(j).  "Active service" does not include "[s]ervice 
before July 1, 1946, in the organized military forces of the 
Government of the Commonwealth of the Philippines, while such 
forces were in the service of the Armed Forces of the United 
States pursuant to the military order of the President dated 
July 26, 1941, including among such military forces organized 
guerrilla forces under commanders appointed, designated, or 
subsequently recognized by the Commander in Chief, Southwest 
Pacific Area, or other competent authority in the Army of the 
United States . . . ."  38 U.S.C.A. § 107(a).  In addition, 
"[s]ervice in the Philippine Scouts under section 14 of the 
Armed Forces Voluntary Recruitment Act of 1945 shall not be 
deemed to have been active military, naval, or air service 
for the purposes of any of the laws administered by the 
Secretary . . . ."  38 U.S.C.A. § 107(b).   

Under 38 C.F.R. § 3.40(a) and (b), service in the Philippine 
Scouts and in the organized military forces of the Government 
of the Commonwealth of the Philippines, including recognized 
guerrilla service, constitutes recognized service for some, 
but not all, VA purposes.  38 C.F.R. § 3.40(a), (b) 
(providing that some, but not all, service in the Philippine 
Scouts is included for pension, compensation, dependency and 
indemnity compensation and burial allowance); see 38 U.S.C.A. 
§ 107.  Specifically, pursuant to § 3.40(b), persons with 
service in the Philippine Commonwealth Army, USAFFE, 
including the recognized guerrillas, or service with the New 
Philippine Scouts under Public Law 190, 79th Congress, will 
be deemed to have been in active military service with the 
Armed Forces of the United States for the purposes of 
compensation and dependency and indemnity compensation, but 
not for the purposes of establishing entitlement to 
nonservice-connected disability pension.  38 C.F.R. § 
3.40(b); see 38 U.S.C.A. § 107; accord Suaviso v. Nicholson, 
19 Vet. App. 532, 534 (2006) ("the law does not permit an 
award of VA non-service-connected pension benefits for 
service in the New Philippines Scouts"); see also Manlincon 
v. West, 12 Vet. App. 238, 240 (1999); Laruan v. Principi, 4 
Vet. App. 100, 101 (1994).  All enlistments of Philippine 
Scouts in the Regular Army between October 6, 1945 and June 
30, 1947 were made under the provisions of Public Law 190.  
38 C.F.R. § 3.40(b); see 38 U.S.C.A. § 107.

b. Factual Background
A military document from the Philippine Army indicates that 
the veteran served with said army, engaging in guerilla 
activities, from July 1944 to February 1946.  

Discharge papers from the United States Army indicate that 
the veteran had service from May 1946 to April 1947.

VA Forms 07-3101 (Request for Information) received by VA in 
September 1974, verify that the veteran served from May 1946 
to April 1974 as a member of the Philippine Scouts, but do 
not verify that he served from July 1944 to December 1945 as 
a guerrilla.  

A January 2004 response to a VA records request indicates 
that the veteran served from May 1946 to April 1947 with the 
Philippine Scouts.  This response did not verify any other 
service.

In her July 2005 substantive appeal, the appellant claimed 
that the veteran's service qualified him for compensation, 
dependency and indemnity compensation, burial allowance and 
death pension.  

c. Discussion
The Board comments that the veteran does not appear to have 
had "recognized" guerilla service, as the NPRC did not 
verify the claimed guerilla service from July 1944 to 
February 1946.  However, even assuming for the purposes of 
this appeal only that he did have such service from July 1944 
to February 1946 as well as service with the New Philippine 
Scouts from May 1946 to April 1947, the Board must deny the 
claim for death pension as a matter of law.  According to 38 
U.S.C.A. § 107(a), a veteran who had guerrilla service before 
July, 1, 1946, will not be recognized as having had "active 
service" for VA pension purposes.  The appellant, therefore, 
is not eligible for nonservice-connected death pension as a 
matter of law based on the veteran's claimed guerilla 
service.  Additionally, pursuant to 38 C.F.R. § 3.40(a) and 
(b), a veteran who served as a recognized guerrilla and as a 
New Philippine Scout, while eligible for compensation and 
dependency and indemnity benefits, is not eligible for 
nonservice-connected pension.  Accordingly, because the 
veteran had service that excludes him from the pension 
benefits sought by the appellant, the Board must deny this 
claim as a matter of law.      










ORDER

Service connection for the cause of the veteran's death is 
denied.

The claim for nonservice-connected death pension benefits is 
denied.



____________________________________________
R. F. WILLIAMS
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


